DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 01/19/2022.
	Claims 4, 12, 13, and 15-23 are pending.
	Claims 16-23 remain withdrawn as being directed to a non-elected group or species.
	Claims 4, 12, 13, and 15 are currently under consideration to the extent that they read upon Applicant’s elected species.  It is noted that in the process of searching Applicant’s elected species of powder that the Examiner came across art that read upon the species of liquid.  For the sake of compact prosecution, the species has been expanded to include liquid.  

Withdrawn Rejections
The rejection of claims 4-15 under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama et al (US 2009/0029006) is withdrawn in view of Applicant’s amendments to said claims.

New Grounds of Rejection – Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al (US 2010/0151084).
	Roy teaches a composition comprising sodium citrate, citric acid, and ascorbic acid in an amount of 0.20 g/L, or 200 ppm (see entire document for instance, Table 5).  Roy further teaches that the compositions of Roy have a pH of between 2.5 and 4 (see entire document, for instance, [0031]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 12, 13, and 15 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 2010/0151084) and Kageyama et al (US 2009/0029006).
	Roy teaches a composition comprising sodium citrate, citric acid, and ascorbic acid in an amount of 0.20 g/L, or 200 ppm (see entire document for instance, Table 5).  Roy further teaches that the compositions of Roy have a pH of between 2.5 and 4 (see entire document, for instance, [0031]).  
Roy, while teaching all of the instantly claimed components, does not directly indicate that the ascorbic acid is L-ascorbic acid.
Kageyama exemplifies a composition comprising citric acid, sodium citrate, and L-ascorbic acid (see entire document, for instance, [0104], for instance, the carbonated drink and juice). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize L-ascorbic acid as taught by Kageyama as the ascorbic acid of Roy.  One would have been motivated to do so since Roy generally teaches ascorbic acid without specifying if a racemic mixture or particular enantiomer are utilized, wherein Kageyama specifically exemplifies the use of the L-enantiomer in a composition comprising similar ingredients, and for the same purpose, the creation of a beverage composition.  As such, one of ordinary skill in the art would have been motivated to utilize the L-enantiomer in light of the teachings of Kageyama.  

Claims 4, 12, 13, and 15 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al (US 2009/0029006) and Granato et al (Rev Inst Adolfo Lutz) as evidenced by New Albany Smiles.
	Kageyama exemplifies a composition comprising citric acid in an amount of 0.09 parts by weight, sodium citrate in an amount of 0.05 parts by weight, and L-ascorbic acid in an amount of 0.10 parts by weight (1000 ppm), and further exemplifies an embodiment comprising L-ascorbic acid in an amount of 0.02 parts by weight (200 ppm) (see entire document, for instance, [0104], for instance, the carbonated drink and juice). It is noted that the composition can be in the form of a liquid.  New Albany Smiles provides evidence that standard soft drinks, juices, and drinks in general, all fall within the pH range instantly claimed.  
Kageyama, while exemplifying the instantly claimed components, and exemplifies an amount of L-ascorbic acid within the claimed range, does not provide a singular example which exemplifies both at the same time.  
Granato teaches that ascorbic acid is typically present in juices and drinks in amounts that directly overlap the instantly claimed range (see entire document for instance, Table 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to optimize the amount of L-ascorbic acid within the composition of Kageyama, and to look to the amount of 200 ppm as exemplified in Kageyama and taught within Table 1 of Granato.  One would have been motivated to do so since discovering the optimum workable range, particularly when guidance is provided, is well within the abilities of one of ordinary skill in that.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
	It is noted that the instant claims have several recitations that are deemed intended use.  These include the recitations directed to the composition “for enhanced protein digestion” and of what the composition can enhance at particular pH’s.  Applicant is reminded that the intended use of a product claim carries no patentable weight unless it imparts a structural limitation.  See MPEP 2111.02.  Therefore, since the intended uses of the composition are merely identifying that the composition can have said effect or be used in said particular manner, and are not imparting a structural limitation, it is the Examiner's position that the composition is capable of performing the intended use.
	It is also noted that a composition cannot be separated from its properties, as such, since the composition of the prior art is the same as the composition as instantly claimed, said composition would necessarily have the same properties, including pH.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Response to Arguments 
	Applicant argues in the remarks filed 05/13/2022 that since Kageyama exemplifies 1000 ppm, one would not be motivated to utilize the instantly claimed range of 60-240 ppm.  Applicant’s argument is not found persuasive since Kageyama also teaches the use of 200 ppm, wherein one would have been motivated to optimize the composition, and would have looked within the document for such guidance.  
	Applicant further argues that there are particular benefits to the instantly claimed range.  It is noted that the prior art provides motivation for utilizing L-ascorbic acid within the claimed range in the rejection set forth under 103.  Additionally, it is noted that the instant specification broadly teaches a range of 60-1000ppm as being useful for the composition, and even teaches that amounts may even be higher, up to 2g/day (see instant specification, [0027]).  It is further noted that Granato shows that ascorbic acid is typically present in juices and drinks in amounts that directly overlap the instantly claimed range, motivating one of ordinary skill in the art to optimize the amount of ascorbic acid in the composition of Kageyama.  
	Further, it is noted that the instant claims are directed to a composition and not a method.  As such, the invention under consideration is the composition, and whether the composition is taught or rendered obvious by the prior art, wherein discussion of method aspects are given appropriate weight.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611